Citation Nr: 0520511	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that denied service connection for PTSD.

The veteran and his wife testified in a hearing before the 
RO's Decision Review Officer in March 2004, and the veteran 
testified in a video hearing before the undersigned Acting 
Veterans Law Judge in October 2004.  Transcripts of those 
hearings have been associated with the file. 


FINDING OF FACT

The veteran's PTSD has not been attributed to a verified 
stressor which occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(c),(f), 4.125 (2004). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The veteran's claim was submitted after enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for PTSD was received in April 2002; the 
claim was denied by rating decision in September 2002.  The 
RO sent the veteran VCAA duty-to-assists letter in April and 
May 2002, prior to the rating decision.  Neither of these two 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the the veteran.  As such, there is no indication that there 
is any prejudice to the the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to the 
veteran did not expressly contain the fourth element, the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VCAA duty-to-assist letters, the original rating 
decision, the Statement of the Case (SOC) in October 2003, 
and the Supplemental Statement of the Case (SSOC) in July 
2004 all listed the evidence on file that had been considered 
in formulation of the decision.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the the veteran covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that the veteran identified as having potentially 
relevant evidence for development (in fact, the veteran 
expressly refused to authorized RO to request medical records 
from any provider other than VA).  The veteran was afforded 
hearings before the RO's Decision Review Officer and before 
the Board, during which he presented argument in his own 
behalf, presented a witness (his wife) and presented 
additional documentary evidence to be associated with the 
file.

When the issue is service connection for PTSD, VA is 
obligated to obtain relevant records pertaining to the 
claimant's active military service that are held of 
maintained by a government entity, if the claimant has 
furnished sufficient information to locate those records.  
38 U.S.C.A. § 5103A(b)(3)(c)(1) (West 2002).  In this case, 
VA submitted information requests to the United States Armed 
Services Center for Research of Unit Records, to the National 
Archives, and to the Archives Branch at Headquarters, U.S. 
Marine Corps, and obtained responses from all these entities.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
the veteran requested a VA examination in his VA Form 9, but 
RO did not afford the veteran the requested examination.  The 
Board finds that the duty to assist does not require that the 
veteran be afforded a VA examination at this point, for the 
reasons enumerated below.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but in this instance 
the immediate issue is not a lack of competent medical 
evidence, but rather the lack of a verified in-service 
stressor.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  Medical examination would accordingly not 
resolve the issue at hand, and the Board accordingly finds 
that VA does not have an unfulfilled obligation under the 
VCAA to afford the veteran a VA medical examination at this 
point. 

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  There is 
no indication therein that the veteran was treated for 
physical or mental trauma in service, or that he had a post-
traumatic mental disorder at the time of his discharge.

The record shows that the veteran was treated at Calais 
Regional Hospital, a non-VA medical provider, in March 1993 
for reported history of three months of depression.  The 
provider's diagnosis was agitated depression with the 
suggestion of a panic disorder.  There is no mention that the 
depression was consequent to the veteran's military service 
or any other external event.

The veteran was treated at Calais Regional Medical Center 
Emergency Room in May 1993 for depression consequent to his 
chronic back disability, which had caused limitations of his 
lifestyle and diminished feeling of self-worth.

VA clinical notes, dated in July 1995 and January 1996, show 
that the veteran was receiving psychiatric treatment from a 
non-VA provider but was receiving prescription medications 
from VA.  In July 1996, the veteran complained of increased 
anxiety and of nightmares, with the anxiety exacerbated by 
being around people and by having nothing to do.

The veteran requested VA psychiatric treatment in July 1999 
due to current stresses regarding his workers compensation 
pension; the clinician's impression at that time was 
depression not otherwise specified, rule out a psychosis not 
otherwise specified, and rule out a delusional disorder.  

The veteran had a VA neuropsychological consultation in 
January 2000 due to a history of physical disability and 
depression over the years.  The veteran reported that in 1991 
he witnessed the death of one of his sons, who was hit by a 
piece of an automobile fan while trying to conduct a roadside 
repair; the son bled to death in front of his father's eyes.  
The veteran reported that he continued to have nightmares 
about the incident.  The veteran reported no traumatic 
incidents in military service.  The examiner recorded the 
veteran's family, social, medical, and employment history in 
detail, and administered a battery of tests including the 
Beck Depression Inventory and the Minnesota Multiphasic 
Personality Inventory (MMPI).  The examiner stated that the 
veteran met the criteria for post-traumatic stress disorder 
(PTSD) based on the death of his son and resultant intrusive 
dreams and recollections.  The psychologist's diagnosis was 
as follows.  AXIS I: psychological factors (PTSD and 
depression) affecting physical condition (back problems), 
PTSD, moderate recurrent major depressive disorder, and 
cognitive disorder not otherwise specified (mild 
neurocognitive disorder).  AXIS III: chronic pain from back 
and leg problems.  AXIS IV: psychological stressors including 
threatened discontinuation of worker compensation benefits 
after 22 years of disability. 

The veteran was interviewed by a VA psychologist in June 
2000.  The veteran discussed his upbringing and his family 
life.  The veteran stated that during his military service he 
witnessed a situation in Genoa, Italy, in which a little girl 
was trampled to death during a riot; the veteran said that he 
was helpless and angry that nobody reached down to save the 
girl; the incident continued to bother the veteran over the 
years.  The psychologist's impression was depressive disorder 
not otherwise specified, and PTSD versus anxiety disorder not 
otherwise specified.

The veteran was admitted to a VA PTSD group in June 2000; 
group therapy notes are on file.  A therapy note dated July 
2000 records that the veteran reported daily intrusive 
thoughts about the death of the little girl in Italy and also 
about the death of his son.  In subsequent therapy notes, the 
veteran talked about the death of the little girl in Italy 
and also about the death of his son with almost equal 
frequency.  A VA psychiatry note dated August 2000 stated 
that the veteran appeared to have PTSD consequent to both the 
death of his son and the incident in the military.

The veteran submitted the instant claim for service 
connection for PTSD in April 2002.  In support of his claim, 
he submitted a PTSD stressor worksheet stating that in 1955 
he was on shore patrol in Genoa, Italy, where he was directed 
to get the ship's liberty party back aboard ship due to riots 
in the city.  The patrol was ordered not to interfere with 
the civilians.  The veteran witnessed a mother and her child 
who became separated by the crowd, and the child was 
trampled.  The veteran tried to help the child, but he was 
pulled back; the veteran was beaten up in the process.  The 
veteran felt helpless and horrified at the sight of the 
child's body.

The veteran submitted a letter to VA in July 2002 in which he 
reiterated essentially the same account of the Genoa riot as 
described above.

RO obtained the deck log of the USS Sanborn, the veteran's 
ship, for the period that the ship was visiting Genoa 
(February 2, 1955, through February 9, 1955).  The deck log 
makes no mention about riots in town, about recall of the 
liberty party, or about any personnel returning to the ship 
injured.

RO issued a rating decision in September 2002 that denied 
service connection for PTSD.  

The veteran submitted a Notice of Disagreement (NOD) in 
November 2002.  The NOD asserted that the riot in Genoa was 
directed against the American military presence in the area, 
and the liberty parties from four American ships, in addition 
to the veteran's, were retrieved for their own safety.  The 
veteran asked RO to obtain the deck logs for all five 
American ships for verification of the riot and the retrieval 
of the liberty parties.  RO submitted a request for deck log 
review to the United States Armed Services Center for Unit 
Research, which responded in October 2003 that review of the 
deck logs of the four ships cited by the veteran (USS 
Monrovia, USS Alshain, USS San Marcos, and USS Iowa) failed 
to disclose any mention of the riot cited by the veteran.

The veteran submitted a PTSD worksheet in February 2003 that 
essentially reiterated the account of the trampling of the 
little girl in Genoa.  The veteran attached a letter in which 
he asserted that after the trauma of the event he began 
drinking heavily and was reduced in rank and position.

RO submitted a request to Headquarters, U.S. Marine Corps, 
for verification of the veteran's claimed stressor, but the 
service responded in April 2003 that there is no record of 
the incident in Marine Corps archives.

RO submitted a Personnel Information Exchange System (PIES) 
request for verification that the veteran was aboard the USS 
Sanborn during the ship's visit to Genoa in February 1955.  
In response, RO obtained Marine Corps air-sea embarkation 
records documenting that the veteran was aboard the Sanborn 
while that ship was visiting Genoa in February 1955.

The veteran submitted a VA Form 9 in October 2003, with an 
enclosed letter stating that the riots in Genoa were fomented 
by communists as anti-American protests.  The veteran stated 
that he was paid combat pay, and that his PTSD stressor 
should accordingly received combat presumption.  The veteran 
also requested a VA medical examination as validation of his 
diagnosis and his stressor.

The veteran and his wife testified before the RO's Decision 
Review Officer (DRO) in March 2004.  The veteran related 
witnessing the trampling death of the little girl during a 
riot in Genoa, Italy, while the veteran was on shore patrol 
duty off the USS Sanborn.    The veteran is not aware of any 
injuries to American military personnel during anti-American 
riots, and he did not witness any riots other than the one in 
Genoa.  The memory of the incident continues to haunt the 
veteran and cause him difficulty sleeping.  The memory of the 
incident was brought back by what happened later to the 
veteran's son.  The veteran testified that when the little 
girl fell he tried to bring her plight to the crowd's 
attention, but the crowd reacted by shaking their fists at 
the American military personnel.  The veteran was unable to 
intervene directly because the American military personnel 
were ordered to not interfere; the veteran believes to this 
day that the Americans should have done something to help.  
Italian police were on the scene but were unable to save the 
girl.  The veteran was not in the area when the girl's body 
was removed, but he is certain that the girl died in the 
incident.  

The veteran's wife testified that she met the veteran in 
September 1956 and married the veteran in November 1956.  
Although she was not aware of the story of the incident, she 
observed that the veteran would thrash and shout in his sleep 
several times per month, and that the veteran tended to avoid 
crowds and to watch his back at all times.  These symptoms 
began before the death of their son.  

In conjunction with the hearing, the veteran submitted an 
article from the New York Times describing riots in Rome in 
April 1955; the riots were perpetrated by Italian neo-
fascists in conjunction with observances of the liberation of 
northern Italy ten years previously.  He also submitted an 
internet keyword search that cited anti-globalization riots 
in Genoa in July of an undisclosed year and also cited Naval 
Aviation and Marines (context and nationality not disclosed); 
the article itself was not provided.  He also submitted a VA 
clinical note in March 2002 in which the veteran told the VA 
psychologist that he had been reduced in grade after drinking 
and beating up a superior officer who had demeaned the 
veteran in front of the veteran's squad; the event happened 
after the Genoa riot.

The veteran submitted a letter in July 2004 in which he 
asserted that the riots in Genoa were directed against 
Italy's membership in NATO, and that the fact of the riots 
was hushed up for political reasons by the United States 
government.

The veteran testified in a video hearing in October 2004.  
The veteran testified that the veteran was on shore patrol in 
Genoa, Italy, with the mission of gathering in the liberty 
parties and sending them back to the ship.  The veteran was 
standing at the rendezvous area when he noticed an attractive 
young girl approaching with her mother.  A crowd approached, 
yelling, and the crowd separated the mother from her child 
and trampled the child.  The veteran and another 
servicemember tried unsuccessfully to call the crowd's 
attention to the child.  The veteran tried several times to 
reach the child to help, but he was pulled back.  After 
discharge, the veteran was bothered by night sweats, 
nightmares, and intrusive memories by day and night.  The 
veteran is unable to socialize, even with family, and has had 
thoughts of suicide. 
  
III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in DSM-
IV.  If the Board finds the diagnosis of PTSD insufficiently 
supported, the Board must return the report to the examiner 
to substantiate the diagnosis.  38 C.F.R. § 4.125(a); Cohen 
v. Brown, 10 Vet. App. 128, 143 (1997).

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.

In this case, the VA psychologist in January 2000 provided a 
competent diagnosis of PTSD, and the Board accordingly finds 
that the first step of the analysis is satisfied.

Stressor

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, there is no corroborative evidence that the 
veteran's claimed non-combat stressor occurred.  The veteran 
has described the event in his correspondence and his 
testimony, but the Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Extensive search of the deck logs of five ships have failed 
to disclose any reference to the event described by the 
veteran, and the veteran has produced no documentation of any 
riots, communist-inspired or otherwise, in Genoa in February 
1955.  The Board has carefully examined the documents 
submitted by the veteran (New York Times article and internet 
keyword search) and finds that neither of these documents 
substantiate rioting in Genoa in February 1955.  There is 
simply no verified stressor as required by regulation, and 
the Board finds that the second element of the analysis has 
not been satisfied.

The veteran contends that VA should accept his stressor as 
verified because his VA psychologist believes him, and in 
fact the record shows that the VA psychologist opined that 
the veteran's PTSD is due to two specific traumatic events: 
the death of the veteran's son and the events in Genoa.  
However, just because a physician or other health care 
professional has accepted the veteran's description of his 
active duty experience as credible and diagnosed the the 
veteran as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Also, a medical 
professional's opinion based on a post-service examination of 
a veteran is not competent evidence that an in-service 
stressor occurred.  Moreau, supra.  The fact that the 
psychologist finds the veteran's claimed stressor to be 
credible does not constitute validation of the stressor for 
service connection purposes.

The Board recognizes that corroboration of every detail of a 
claimed stressor, including the veteran's personal 
involvement, is not required; rather, a veteran needs only to 
submit independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  In this case, there is no 
independent evidence of the stressful event and the precedent 
of Pentecost does not apply.

Evidence of Nexus

There being no verified stressor, there is no medical 
evidence of nexus between a verified stressor and the current 
PTSD.  The issue is accordingly moot.

Given the absence of a verified stressor, the Board finds 
that service connection cannot be granted for PTSD.

Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


